Citation Nr: 1008941	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  03-17 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) (exclusive of a 
temporary total hospitalization evaluation).  

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The PTSD issue on appeal was originally before the Board in 
November 2005 when the appeal was remanded for additional 
evidentiary development.  This issue on appeal was again 
before the Board in October 2008 when the claim was denied.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2009 Order, the Court remanded the claim back to the 
Board for further proceedings consistent with a Joint Motion 
for Remand.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part.  


REMAND

In December 2009, VA received copies of numerous VA 
outpatient treatment records dated from 2007 to 2009.  
Unfortunately, many of these records are incomplete because 
the right hand side of the copies has been cut off.  The 
Board is unable to discern what the missing words are.  A 
remand is required to obtain complete legible copies of these 
records.  

In May 2008, VA received the Veteran's claim for TDIU.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  In this case, the 
appellant filed a claim for TDIU; therefore, the issue is 
raised by the record.  As such, the issue is properly before 
the Board.  A review of the record shows that further 
development is needed to properly adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The most recent VA examination of the Veteran's mental 
disorder for compensation and pension purposes was in October 
2006.  The examiner determined that the Veteran was not 
unemployable from a psychiatric standpoint.  However, the 
opinion regarding employability did not take into account the 
Veteran's other service-connected disabilities of hearing 
loss and tinnitus.  Moreover, the Board notes that the 
appellant has multiple additional disabilities which are not 
service connected.  In adjudicating a claim for TDIU, VA may 
not reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the 
record by obtaining an examination, which includes an opinion 
as to what, if any, effect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  

The Board further finds that, as the issues on appeal are 
being remanded to obtain legible copies of outpatient 
treatment records and an opinion as to the effect that the 
service-connected disabilities have on the Veteran's 
employability and also due to the fact that it has been more 
than three years since the last VA mental examination for 
compensation and pension purposes, a new examination should 
be conducted to determine the current nature, extent and 
severity of his service-connected PTSD.  

The Veteran has not been provided with any Veterans Claims 
Assistant Act of 2000 (VCAA) notice regarding the TDIU claim.  
The Board finds the Veteran should be provided with proper 
VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice for 
the TDIU claim which complies with the 
requirements of the VCAA.  

2.  Obtain the names and addresses of all 
medical care providers who have treated 
the Veteran for any of his service-
connected disabilities beginning in 2009.  
After securing any necessary releases, 
obtain those records not on file.

Complete and legible copies of 2007 to 
2009 VA treatment records should be 
obtained and added to the claims folder.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination to 
determine the current degree of severity 
of his service-connected PTSD.  Any 
indicated studies must be performed, and 
the claims file and a copy of this remand 
must be made available to and pertinent 
documents therein reviewed by the 
examiner.  The examination report should 
reflect that the claims file was 
reviewed.

The examiner should identify all current 
manifestations of the service-connected 
PTSD.

The examiner should also provide an 
opinion concerning the current degree of 
social and occupational impairment 
resulting from the service-connected 
PTSD, to include whether it renders the 
appellant unemployable.  In addition, the 
examiner should provide a Global 
Assessment of Functioning (GAF) score 
with an explanation of the significance 
of the score assigned.

If the Veteran is found to have any other 
chronic acquired psychiatric disorder, 
such as the Major Depressive Disorder, 
Panic Disorder with Agoraphobia, Alcohol 
and Polysubstance Dependence, Mood 
Disorder, or Social Phobia noted in the 
VA treatment records, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that each such 
disorder is etiologically related to the 
Veteran's active service or to a service-
connected disability including PTSD.

To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from those of any non 
service-connected psychiatric disorders 
found to be present, and separate GAF 
scores assigned for each category of 
psychiatric disability.

The rationale for all opinions expressed 
must also be provided by the examiner.

4.  Schedule the Veteran for a VA 
examination for the purpose of 
determining the impact that his 
service-connected PTSD, hearing loss and 
tinnitus have on his ability to maintain 
substantially gainful employment.  The 
claims file, to include a copy of this 
remand, must be made available prior to 
completion of the evaluation.  Following 
the history and clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is requested to render an 
opinion on the following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's service-connected 
PTSD, hearing loss and/or tinnitus render 
him incapable of obtaining and 
maintaining substantially (more than 
marginal) employment consistent with his 
education and employment backgrounds?

The clinician is advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim of unemployability; less likely 
weighs against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.

5.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, 
readjudicate the claim of entitlement to 
an initial rating in excess of 30 percent 
for PTSD and entitlement to TDIU.  If any 
benefit requested on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which addresses all of the 
evidence obtained after the issuance of 
the March 2008 Supplemental Statement of 
the Case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

